DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeya (US20150328743) in view of Clark-Phelps (US6293845).
Regarding claim 1, Nabeya discloses a method comprising: rotating a polishing head (Fig. 1 element 1, 0065) which includes a head body (Fig. 1 element 10) and a retainer ring (Fig. 1 element 20), the head body having a pressing surface (Fig. 3 bottom surface of element 45) for pressing a substrate (Fig. 3 element W, 0075), the retainer ring being arranged so as to surround the pressing surface (Fig. 3, 0076); rotating a rotary ring (Fig. 1 element 51) together with the polishing head and while exerting a local load to a stationary ring (Fig. 1 element 91) located on the rotary ring (0068), the rotary ring being fixed to the retainer ring and having a plurality of rollers (Fig. 3 elements 52, Abstract).
Nabeya fails to disclose measuring a torque for rotating the polishing head; generating a torque waveform indicating relationship between measured values of the torque and measuring times of the torque; performing Fourier-transform process on the torque waveform to determine an intensity of frequency component of the torque waveform; and determining that at least one of the rollers malfunctions when the determined intensity of the frequency component is larger than a predetermined threshold value.
Clark-Phelps is also concerned with monitoring a CMP system and teaches measuring a torque for rotating the polishing head (3:52-4:6 and Abstract; measuring the change in motor current is directly related to measuring the change in torque); generating a torque waveform indicating relationship between measured values of the torque and measuring times of the torque (Fig. 6 where the motor current is directly related to the torque); performing Fourier-transform process on the torque waveform to determine an intensity of frequency component of the torque waveform (Fig. 37, 13:35-42); and determining that at least one of the rollers malfunctions when the determined intensity of the frequency component is larger than a predetermined threshold value (13:54-60 where determining the rollers have malfunctioned corresponds to maintenance of the system is required and  larger than a predetermined threshold value corresponds to unusual frequencies or significant change in the amplitude of the peaks). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method disclosed by Nabeya to include measuring the torque of the polishing head, generating a torque waveform, performing a Fourier-transform on the torque waveform, and determining that at least one of the rollers is malfunctioning as taught by Clark-Phelps because Clark-Phelps teaches that these steps are used to tune the polishing process and ensures that functioning equipment is always being used.
Regarding claim 4, Nabeya, as modified, discloses the limitations of claim 1, as described above, and further discloses determining that at least one of the rollers malfunctions when the determined intensity of the frequency component is larger than the predetermined threshold value comprises determining that at least one of the rollers malfunctions when the intensity of frequency component, corresponding to a rotational speed of the polishing head (13:38-42), is larger than the predetermined threshold value (Clark-Phelps, 13:54-60 where determining the rollers have malfunctioned corresponds to maintenance of the system is required and  larger than a predetermined threshold value corresponds to unusual frequencies or significant change in the amplitude of the peaks).
Regarding claim 5, Nabeya discloses a polishing apparatus comprising: a polishing head (Fig. 1 element 1) configured to press a substrate (Fig. 3 element W) against a polishing surface (Fig. 1 element 2a, 0066); a rotary ring (Fig. 1 element 51) configured to be rotatable together with the polishing head (Abstract); a stationary ring (Fig. 1 element 91) located on the rotary ring (0068); a local-load exerting device (Fig. 1 element 30) configured to apply a local load to the stationary ring (0069); wherein the polishing head includes: a head body (Fig. 1 element 10) having a pressing surface configured to press the substrate (Fig. 3 bottom surface of element 45, 0075); and a retainer ring (Fig. 1 element 20) arranged so as to surround the pressing surface (Fig. 3, 0076), the rotary ring is fixed to the retainer ring (Abstract) and includes a plurality of rollers (Fig. 3 elements 52) which are in contact with the stationary ring (Abstract).
Nabeya fails to disclose a torque measuring device configured to measure a torque for rotating the polishing head; and an abnormality detector coupled to the torque measuring device, the abnormality detector is configured to generate a torque waveform indicating relationship between measured values of the torque and measuring times of the torque, perform Fourier-transform process on the torque waveform to determine an intensity of frequency component of the torque waveform, and determine that at least one of the rollers malfunctions when the determined intensity of the frequency component is larger than a predetermined threshold value.
Clark-Phelps is also concerned with monitoring a CMP system and teaches a torque measuring device (Claim 1, “motor current monitoring circuit” corresponds to torque measuring device) configured to measure a torque for rotating the polishing head (3:52-4:6 and Abstract; measuring the change in motor current is directly related to measuring the change in torque); and an abnormality detector (Claim 1, “processor” corresponds to abnormality detector) coupled to the torque measuring device (Claim 1), the abnormality detector is configured to generate a torque waveform indicating relationship between measured values of the torque and measuring times of the torque (Claim 1 and Fig. 6 where the motor current is directly related to the torque), perform Fourier-transform process on the torque waveform to determine an intensity of frequency component of the torque waveform (Fig. 37, 13:35-42), and determine that at least one of the rollers malfunctions when the determined intensity of the frequency component is larger than a predetermined threshold value (13:54-60 where determining the rollers have malfunctioned corresponds to maintenance of the system is required and  larger than a predetermined threshold value corresponds to unusual frequencies or significant change in the amplitude of the peaks). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus disclosed by Nabeya to include a torque measuring device and an abnormality detector as taught by Clark-Phelps because Clark-Phelps teaches that the torque measuring device and abnormality detector are used to tune the polishing process and ensures that functioning equipment is always being used.
Regarding claim 7, Nabeya, as modified, discloses the limitations of claim 5, as described above, and further discloses the abnormality detector is configured to determine that at least one of the rollers malfunctions when the intensity of frequency component, corresponding to a rotational speed of the polishing head (13:38-42), is larger 20than the predetermined threshold value (13:54-60 where determining the rollers have malfunctioned corresponds to maintenance of the system is required and  larger than a predetermined threshold value corresponds to unusual frequencies or significant change in the amplitude of the peaks).
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nabeya (US20150328743) in view of Clark-Phelps (US6293845) and in further view of Ogata et al. (US20150165585), hereinafter Ogata.
Regarding claim 2, Nabeya, as modified, discloses the limitations of claim 1, as described above, but fails to disclose the Fourier-transform process is fast- Fourier-transform process.
Ogata is also concerned with monitoring a CMP system and teaches the Fourier-transform process is fast- Fourier-transform process (0065). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the method disclosed by Nabeya, as modified, to use a fast-Fourier-transform process as taught by Ogata because fast-Fourier-transform provides a fast and efficient computation of Fourier transform.
Regarding claim 6, Nabeya, as modified, discloses the limitations of claim 5, as described above, but fails to disclose the Fourier-transform process is fast- Fourier-transform process.
Ogata is also concerned with monitoring a CMP system and teaches the Fourier-transform process is fast- Fourier-transform process (0065). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the polishing apparatus disclosed by Nabeya, as modified, to use a fast-Fourier-transform process as taught by Ogata because fast-Fourier-transform provides a fast and efficient computation of Fourier transform.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the closest arts of record, Nabeya (US20150328743) and Clark-Phelps (US6293845), both fail to disclose, suggest, or make obvious in combination with the additional elements or each respective claim that measuring of the torque is performed when the polishing head is not holding the substrate and the polishing head is not in contact with a polishing pad having a polishing surface for polishing the substrate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitagawa et al. (US20180090347) teaches determining at least one of a plurality of rollers is malfunctioning based on a measured torque input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723